Citation Nr: 1640804	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  09-42 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel












INTRODUCTION

The Veteran served on active duty from November 1988 to November 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) in February 2010; a transcript is of record.  He also requested a Board hearing in conjunction with this appeal; after a hearing was scheduled for May 2012, the Veteran withdrew this hearing request.  See 38 C.F.R. § 20.702(e) (2104).

In September 2013, May 2014, and December 2014, the Board remanded this case for additional development.  In July 2015, the Board denied the Veteran's claim.  The Veteran appealed the July 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted a joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

The Board notes that, in October 2015, the Veteran revoked power of attorney for The American Legion.  As he has not submitted a new VA Form 21-22 or 21-22a, he is now pro se before the Board.

A claim to reopen entitlement to service connection for alcohol and substance abuse as secondary to a service-connected skin condition, previously denied in an April 1995 rating decision, has been raised by the record in an April 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the parties' joint motion for remand, further AOJ action on the Veteran's appeal is warranted.

In the joint motion, the parties found that the Board impermissibly relied upon a January 2015 VA examiner's opinion which stated that the Veteran was not unemployable.  To support his finding, the VA examiner quoted a February 2014 VA vocational counselor who described the Veteran's attendance in an associate's degree program and his goal to work as a law enforcement officer for VA.  The examiner did not provide further comment.  Here, the parties found that such rationale was not meaningful, as the examiner failed to provide any actual insight of his own as to how the Veteran's condition does not undermine his employability.  See Nieves-Rodriguez  v. Peake, 22 Vet. App. 295, 301 (2008).  The parties additionally found that, in order to comply with the Board's December 2014 order, the new opinion must be provided by "a VA vocational specialist," noting that it was the same examiner who had provided inadequate opinions in November 2013, May 2014 and January 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, on remand, VA must obtain a new opinion from a VA vocational specialist, supported by a rationale.

Additionally, the Board notes that the March 2015 Supplemental Statement of the Case notes review of the Veteran's Vocational Rehabilitation and Employment services folder.  As this folder does not appear to have been incorporated into the Veteran's VBMS/VVA file, the AOJ must do so.

Finally, while on remand, any recent, outstanding, VA treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any recent, outstanding, relevant VA treatment records dated after July 30, 2014.

2.  Associate the Veteran's Vocational Rehabilitation and Employment services folder with his VBMS/VVA file.

3.  Forward the Veteran's claims file to a VA vocational specialist and ask that he or she review the record.  After review of the record, to include the Veteran's Vocational Rehabilitation and Employment services folder,  the VA vocational specialist should provide an opinion as to whether the Veteran's skin disability alone, without considering his age or the impact of any nonservice-connected disabilities, but in considering his education (high school plus two years of college and possible additional education, as evidenced in VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in December 2008) and work experience, renders him unable to secure or follow a substantially gainful occupation.  

A rationale for any opinions expressed should be provided, citing to claims file documents as appropriate.   

In keeping with the instructions of the Joint Motion for Remand it is emphasized the opinion is to be obtained from VA vocational specialist with a rationale expressing the reviewer's own insights.

4. After undertaking the development above, readjudicate the Veteran' claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





